Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on December 15th, 2020, January 19th, 2021, December 9th, 2021, and February 23rd, 2022 have been considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
Page 17, line 1, “a posterior surface of the third layer together define a third cavity” should be “a posterior surface of the third layer together define a second cavity”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “anterior surface of the second layer and a posterior surface of the third layer together define a third cavity”. It is indefinite as the same cavity formed by the aforementioned anterior surface of the second layer and a posterior surface of the third layer is referred to as a second cavity in the specification and the other claims. For examination purposes, the limitation “anterior surface of the second layer and a posterior surface of the third layer together define a third cavity” is interpreted as “anterior surface of the second layer and a posterior surface of the third layer together define a second cavity”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12, 14, 16-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschwanden (US 2018/0129072).
Regarding claim 1, Aschwanden discloses a contact lens (Figs. 14-15) comprising a lens assembly (as shown in Figs. 14-15), the lens assembly comprising a plurality of flexible lens layers including a first layer (10) having a uniform anterior surface (as shown in Fig. 14a, 10 has a uniform anterior surface), and a second layer (20) having a structured posterior surface (as shown in Fig. 14a, 20 has a structure posterior surface) including one or more recesses (30 connected to 22 forms a recess), wherein the anterior surface of the first layer and the structured posterior surface of the second layer together define a first cavity for containing one or more components (as shown in Fig. 14f, the two layers form a cavity 41).
Regarding claim 2, Aschwanden further discloses wherein the one or more components are selected from the list of an optical fluid, an electronic device, a pump, or a structural support, or any combination thereof (50).
Regarding claim 3, Aschwanden further discloses wherein the optical fluid is selected from the list comprising water, saline solution, silicone oil, mineral oil, glycine, or mixtures thereof ([0255], “For this, a pre-defined amount of water soluble salt 222 is arranged on the base element 10 before bonding”).
Regarding claim 4, Aschwanden further discloses wherein an optical zone cavity (41) is formed between the first and second layer (as shown in Fig. 14d), and wherein the optical zone cavity is in fluid communication with the first cavity ([0255], “transparent liquid 50 which enters the lens volume 41 and reservoir volume 42 by way of diffusion”).
Regarding claim 6, Aschwanden further discloses wherein the optical zone cavity comprises a deflected zone (23), and the one or more components is an optical fluid (50), and wherein the deflected zone results from deformation of the second layer by fluid pressure within the first cavity ([0257], “so as to pump liquid 50 from the reservoir volume 42 into the lens volume 41 for increasing the curvature of the curvature-adjustable area 23 of the membrane 20 which adjusts the focal power of the lens 1”).
Regarding claim 12, Aschwanden further discloses wherein the structured posterior surface of the second layer having one or more recesses, has at least one recess of a depth of between 5% and 50% of the thickness of the lens layer in which the recess is formed (as shown in Fig. 14a, the thickness of region 23 is less than half the thickness of layer 20 and ring 30 combined).
Regarding claim 14, Aschwanden further discloses wherein the flexible lens layers are made from an elastomer, a silicone elastomer, a hydrogel, a silicone hydrogel, or combinations thereof ([0118-0119], “providing a base element (e.g. by way of molding, e.g. out of a silicone hydrogel, or a silicone coated with silicone hydrogel), providing an elastically deformable membrane (e.g. by way of molding, e.g. out of a silicone hydrogel or a silicone coated with silicone hydrogel) comprising a ring member connected to a back side of the membrane”).
Regarding claim 16, Aschwanden further discloses wherein the contact lens includes one or more pumps, wherein the one or more pumps control the volume of a fluid within the first and/or second cavity ([0179], “the contact lens 1 may comprises at least one actuator 70 that is configured to compress the reservoir volume 42 so as to press liquid 50 from the reservoir volume 42 into the lens volume 41”).
Regarding claim 17, Aschwanden further discloses wherein the contact lens is a tuneable contact lens such that the focal length of the lens is changeable by varying the amount of fluid in the first and/or second cavity ([0159], “an actuator 70 according to the invention will be particularly used in order to adjust the focal length of such an intraocular lens”).
Regarding claim 18, Aschwanden further discloses wherein the one or more recesses are optical zone recesses (30 connected to 22 forms a recess).
Regarding claim 19, Aschwanden further discloses a method of constructing a contact lens (Figs. 14-15), the method comprising forming a lens assembly comprising a plurality of flexible lens layers including a first layer (10) and a second layer (20); the steps of forming the lens assembly including the steps of, forming a first layer, the first layer having a uniform anterior surface (as shown in Fig. 14a, 10 has a uniform anterior surface); and forming a second layer (22), the second layer having a structured posterior surface including one or more recesses (30 connected to 22 forms a recess)
Regarding claim 24, Aschwanden further discloses wherein the one or more recesses are optical zone recesses (30 connected to 22 forms a recess).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2018/0129072) in view of Egan (US 2012/0268712).
Regarding claim 5, Aschwanden discloses as is set forth in claim 4 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone pre- formed in the second layer by plastically deforming the second layer before the lens assembly is assembled.
However Egan, in the same field of view, teaches wherein the optical zone cavity (Figs. 1-2, 18) comprises a deflected zone pre-formed in the second layer (22) by plastically deforming the second layer before the lens assembly is assembled ([0028], “Membranes 22 and 24 can be substantially flat when sealed but can be thermoformed to a specific curvature or spherical geometry”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Aschwanden with the wherein the optical zone cavity comprises a deflected zone pre- formed in the second layer by plastically deforming the second layer before the lens assembly is assembled as taught by Egan, for the purpose of improving the optical performance of the contact lens. 
Regarding claim 15, Aschwanden discloses as is set forth in claim 3 rejection above but does not specifically disclose wherein the optical fluid comprises one or more pharmaceutical compositions, one or more vitamins, or includes one or more pigments, or a combination thereof.
However Egan, in the same field of view, teaches wherein the optical fluid comprises one or more pharmaceutical compositions, one or more vitamins, or includes one or more pigments, or a combination thereof ([0035], “other embodiments include fluid that is tinted, depending on the application”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Aschwanden with the wherein the optical fluid comprises one or more pharmaceutical compositions, one or more vitamins, or includes one or more pigments, or a combination thereof as taught by Egan, for the purpose of improving the optical performance of the contact lens. 

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2018/0129072) in view of Berge (WO 2007107589, as evidenced by the machine translation). 
Regarding claim 7, Aschwanden discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the plurality of flexible lens layers further includes a third layer, wherein the third layer has a posterior surface, and wherein the second layer has a structured anterior surface, and wherein the posterior surface of the third layer and the structured anterior surface of the second layer together define a second cavity for containing one or more components.
However Berge, in the same field of endeavor, teaches wherein the plurality of flexible lens layers further includes a third layer (Fig. 4, 1), wherein the third layer has a posterior surface (as shown in Fig. 4), and wherein the second layer (examiner interprets layers 2 and 3 to be the second layer) has a structured anterior surface (as shown in Fig. 4, the anterior surface of the second layer 2 is structured), and wherein the posterior surface of the third layer and the structured anterior surface of the second layer together define a second cavity for containing one or more components (5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Aschwanden with the wherein the plurality of flexible lens layers further includes a third layer, wherein the third layer has a posterior surface, and wherein the second layer has a structured anterior surface, and wherein the posterior surface of the third layer and the structured anterior surface of the second layer together define a second cavity for containing one or more components as taught by Berge, for the purpose of providing a variable focus lens.
Regarding claim 9, Aschwanden in view of Berge teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein an optical zone cavity is formed between the second and third layer, and wherein the optical zone cavity is in fluid communication with the second cavity.
However Berge, in the same field of endeavor, teaches wherein an optical zone cavity is formed between the second and third layer (as shown in Fig. 4, an optical zone cavity is formed by 1, 2, and 3), and wherein the optical zone cavity is in fluid communication with the second cavity (Pg. 3, Lines 41-42, “These films 1, 2 and 3 serve as a container for two liquids, a non polar insulating liquid 4 forming a drop, which in this example comprises oil, and a conducting polar liquid 5”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Aschwanden in view of Berge with the wherein an optical zone cavity is formed between the second and third layer, and wherein the optical zone cavity is in fluid communication with the second cavity as taught by Berge, for the purpose of providing a variable focus lens.
Regarding claim 10, Aschwanden in view of Berge teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone pre- formed in the third layer by plastically deforming the third layer before the lens assembly is assembled.
However Berge, in the same field of endeavor, teaches wherein the optical zone cavity (as shown in Fig. 4, an optical zone cavity is formed by 1, 2, and 3) comprises a deflected zone pre-formed in the third layer by plastically deforming the third layer before the lens assembly is assembled (examiner interprets the curvature of film 1 to be formed prior to the assembly of the lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Aschwanden in view of Berge with the wherein the optical zone cavity comprises a deflected zone pre- formed in the third layer by plastically deforming the third layer before the lens assembly is assembled as taught by Berge, for the purpose of providing a variable focus lens (Pg. 6, lines 36- 38).
Regarding claim 11, Aschwanden in view of Berge teaches as is set forth in claim 10 rejection above but does not specifically disclose wherein the optical zone cavity comprises a deflected zone, wherein the one or more components is an optical fluid, and the deflected zone results from deformation of the third layer by fluid pressure within the second cavity.
However Berge, in the same field of endeavor, teaches wherein the optical zone cavity comprises a deflected zone (Fig. 4, examiner interprets the curvature of film 1), wherein the one or more components is an optical fluid (5), and the deflected zone results from deformation of the third layer by fluid pressure within the second cavity (Pg. 6, line 37, “Furthermore, the external shape of the implant and radii of curvature can be controlled” examiner interprets this to mean that the third layer deflects due to pressure of the fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Aschwanden in view of Berge with the wherein the optical zone cavity comprises a deflected zone, wherein the one or more components is an optical fluid, and the deflected zone results from deformation of the third layer by fluid pressure within the second cavity as taught by Berge, for the purpose of providing a variable focus lens (Pg. 6, lines 36- 38).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2018/0129072) in view of Berge (WO 2007107589, as evidenced by the machine translation), further in view of Frazier (US 2009/0116118).
Regarding claim 8, Aschwanden in view of Berge teach as is set forth in claim 7 rejection above but does not specifically disclose wherein the structured anterior surface of the second layer includes one or more recesses.
However Frazier, in the same field of endeavor, teaches wherein the structured anterior surface (Fig. 9a, 98) of the second layer (92) includes one or more recesses (95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden in view of Berger with the wherein the structured anterior surface of the second layer includes one or more recesses as taught by Frazier, for the purpose of improving the performance of the flexible layer ([0165]).
Regarding claim 13, Aschwanden in view of Berge, further in view of Frazier teaches as is set forth in claim 8 rejection above but does not specifically disclose wherein the second layer having a structured anterior surface including one or more recesses, has at least one recess of a depth of between 5% and 50% of the thickness of the lens layer in which the recess is formed.
However Frazier, in the same field of endeavor, teaches wherein the second layer (Fig. 9a, 92) having a structured anterior surface (98) including one or more recesses (95), has at least one recess of a depth of between 5% and 50% of the thickness of the lens layer in which the recess is formed (as shown in Fig. 9a, the recess has a depth between 5% and 50% of the thickness of the lens layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden in view of Berger and further in view of Frazier with the wherein the second layer having a structured anterior surface including one or more recesses, has at least one recess of a depth of between 5% and 50% of the thickness of the lens layer in which the recess is formed as taught by Frazier, for the purpose of improving the performance of the flexible layer ([0165]).

Claims 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2018/0129072) in view of Pugh (US 2018/0004012).
Regarding claim 20, Aschwanden further discloses placing one or more components (50) in the one or more recesses of the structured posterior surface of the second layer (as shown in Figs. 15b-c, liquid 50 is placed in the posterior surface of the second layer); and coupling the first layer and the second layer together (as shown in Fig. 15c) to form the contact lens assembly (as shown in Fig. 15d), wherein the first layer and the second layer are arranged so that the uniform anterior surface of the first layer and the structured posterior surface of the second layer together define a first cavity (as shown in Fig. 15e, cavity 41 is formed by the two layers).
Aschwanden does not specifically disclose further comprising transferring the first layer to a compliant stage; while the first layer is located on the compliant stage, bringing the first layer and the second layer into contact so that the compliant stage provides compression to the first layer and the second layer.
However Pugh, in the same field of endeavor, teaches further comprising transferring the first layer to a compliant stage (as shown in Fig. 1, examiner considers 103 as the first layer); while the first layer is located on the compliant stage bringing the first layer and a second layer (as shown in Fig. 1, examiner considers 110 as the second layer) into contact so that the compliant stage provides compression to the first layer and the second layer (as shown in Fig. 1, the two molds compress the layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden with the further comprising transferring the first layer to a compliant stage; while the first layer is located on the compliant stage,; bringing the first layer and the second layer into contact so that the compliant stage provides compression to the first layer and the second layer as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).
Regarding claim 21, Aschwanden in view of Pugh teaches as is set forth in claim 20 rejection above and Aschwanden further discloses wherein the one or more components are selected from the list of an optical fluid, an electronic device, a pump, or a structural support, or any combination thereof (50).
Regarding claim 22, Aschwanden in view of Pugh teaches as is set forth in claim 20 rejection above but does not specifically disclose wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer.
However Pugh, in the same field of endeavor, teaches wherein the lens assembly comprises a first layer (Fig. 1, 103), a second layer (110) and a third layer (109), and the steps of forming the lens assembly further comprises forming a third layer (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden in view of Pugh with the wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).
Regarding claim 25, Aschwanden discloses as is set forth in claim 19 rejection above but does not specifically disclose wherein the method further comprises the steps of: forming a female mold member with a concave lens member forming surface and a male mold member with a convex lens member forming surface; filling a gap between the female and male mold members with bulk lens material; and curing the bulk lens material to form the first layer, second layer and/or a third layer of the lens assembly.
However Pugh, in the same field of endeavor, teaches wherein the method further comprises the steps of: forming a female mold member (Fig. 1, 102) with a concave lens member forming surface (as shown in Fig. 1) and a male mold member (101) with a convex lens member forming surface (as shown in Fig. 1); filling a gap between the female and male mold members with bulk lens material (as shown in Fig. 1); and curing the bulk lens material to form the first layer, second layer and/or a third layer of the lens assembly (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden with the wherein the method further comprises the steps of: forming a female mold member with a concave lens member forming surface and a male mold member with a convex lens member forming surface; filling a gap between the female and male mold members with bulk lens material; and curing the bulk lens material to form the first layer, second layer and/or a third layer of the lens assembly as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2018/0129072) in view of Pugh (US 2018/0004012), further in view of Berge (WO 2007107589, as evidenced by the machine translation). 
Regarding claim 23, Aschwanden in view of Pugh teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer, and wherein the method further includes the steps of transferring the third layer to a compliant stage, bringing the second layer and the third layer into contact so that the compliant stage provides compression to the second layer and the third layer; and coupling the second layer and the third layer together to form the contact lens assembly, the second layer of the previously formed lens assembly and the third layer are coupled to form a three-layer lens assembly.
However Pugh, in the same field of endeavor, teaches wherein the lens assembly comprises a first layer (Fig. 1, 103), a second layer (110) and a third layer (109), and the steps of forming the lens assembly further comprises forming a third layer (109), and wherein the method further includes the steps of transferring the third layer to a compliant stage (as shown in Fig. 1, 109 is placed within the stage), bringing the second layer and the third layer into contact so that the compliant stage provides compression to the second layer and the third layer (as shown in Fig. 1, the different layers are compressed together); and coupling the second layer and the third layer together to form the contact lens assembly(as shown in Fig. 1, the different layers are compressed together), the second layer of the previously formed lens assembly and the third layer are coupled to form a three-layer lens assembly (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden in view of Pugh with the wherein the lens assembly comprises a first layer, a second layer and a third layer, and the steps of forming the lens assembly further comprises forming a third layer, and wherein the method further includes the steps of transferring the third layer to a compliant stage, bringing the second layer and the third layer into contact so that the compliant stage provides compression to the second layer and the third layer; and coupling the second layer and the third layer together to form the contact lens assembly, the second layer of the previously formed lens assembly and the third layer are coupled to form a three-layer lens assembly as taught by Pugh, for the purpose of securely forming a contact lens ([0003]).
Aschwanden in view of Pugh do not specifically disclose while the third layer is located on the compliant stage, placing one or more components in the one or more recesses of the structured anterior surface of the second layer; wherein the second layer and third layer are arranged so that the uniform anterior surface of the first layer and the structured posterior surface of the second layer together define a first cavity; wherein the second layer and the third layer are arranged so that the structured anterior surface of the second layer and a posterior surface of the third layer together define a second cavity, and wherein the second layer has a structured anterior surface including one or more recesses.

    PNG
    media_image1.png
    280
    745
    media_image1.png
    Greyscale

However Berge, in the same field of endeavor, teaches while the third layer is located on the compliant stage (examiner assumes the lens layers are assembled using a stage), placing one or more components in the one or more recesses of the structured anterior surface of the second layer (examiner labeled Fig. 4, examiner interprets the area above 2 to be a recess formed in 3); wherein the second layer (2 and 3) and third layer (1) are arranged so that the uniform anterior surface of the first layer (14) and the structured posterior surface of the second layer together define a first cavity (16); wherein the second layer and the third layer are arranged so that the structured anterior surface of the second layer and a posterior surface of the third layer together define a second cavity (5), and wherein the second layer has a structured anterior surface including one or more recesses (examiner labeled Fig. 4, examiner interprets the area above 2 to be a recess formed in 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the contact lens of Aschwanden in view of Pugh with the while the third layer is located on the compliant stage, placing one or more components in the one or more recesses of the structured anterior surface of the second layer; wherein the second layer and third layer are arranged so that the uniform anterior surface of the first layer and the structured posterior surface of the second layer together define a first cavity; wherein the second layer and the third layer are arranged so that the structured anterior surface of the second layer and a posterior surface of the third layer together define a second cavity, and wherein the second layer has a structured anterior surface including one or more recesses as taught by Berge, for the purpose of providing a variable focus lens (Pg. 6, lines 36- 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        24 May 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872